PER CURIAM
Adrian Darcy Shaw ("Defendant") was convicted by jury of statutory sodomy in the first degree. The trial court conducted a hearing, prior to trial, outside the presence of the jury to determine the admissibility of out-of-court statements by a child declarant regarding the alleged sexual offenses. In his sole point on appeal, Defendant alleges the trial court erred in allowing four witnesses to testify at trial to out-of-court statements by the alleged child victim because the time, content and circumstances of the statements did not provide sufficient indicia of reliability as required by statute. We find no error and affirm.
*824An extended opinion would have no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the trial court pursuant to Rule 30.25(b) Mo.R.Crim. P. (2019).